Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of the record fails to teach and/or fairly suggest, in combination with all other recited limitations, the limitation of claim 1 of “detect an ischemia event in the muscle tissue of the patient by detecting characteristics within the EMG signals that indicate oxygen depletion within the muscle tissue of the patient wherein the characteristics comprise a signal power level of the EMG signals wherein, to detect the characteristics that indicate oxygen depletion within the muscle tissue of the patient, the processing circuitry is further configured to transform the EMG signals into a frequency domain, and determine whether the signal power level of the transformed EMG signals at a select frequency increases by more than a first threshold value from a baseline signal power indicating the ischemia event” and the similarly worded limitation in the subsequent independent claims 10 and 17.
In particular, Sachs (US 20200391021 A1) teaches a system and method for providing muscle contraction stimulation therapy (Abstract), wherein excessive stimulation may cause muscle ischemia (Paragraph 0089) as oxygen demand may exceed supply in the stimulated muscle (Paragraph 0107) such that it is desirable that the system include a sensor to detect ischemia to cause stimulation to pause (Paragraph 0107—an embodiment of the system may include an ischemia sensor to continuously or intermittently measure oxygen saturation changes…may pause muscle contraction stimulation upon detection of muscle ischemia) wherein the system may use EMG to detect muscle ischemia (Paragraph 0107—in another embodiment, EMG may be used to determine muscle ischemia and accumulation of lactic acid for the same purpose; Paragraph 0112—muscle condition sensors may include an EMG device which may be used to detect muscle fatigue, ischemia, or lactic acid). However, Sachs does not provide how EMG may be used to determine muscle ischemia, such that it fails to teach or suggest detecting characteristics of oxygen depletion using the EMG sensor by transforming the EM signals into a frequency domain and determining whether the signal power level of the transformed EMG signals at a select frequency increases by more than a first threshold value from a baseline signal power for the purpose of determining muscle ischemia.
While Parvaneh (WO 2018046324 A1) teaches a system which includes an EMG sensor (EMG sensor device 106, Fig. 1) whose signals can be analyzed to detect characteristics relating to lack of movement (Paragraphs 0051-0052) in order to prompt an output that a patient’s position should be altered to relieve pressure (Paragraphs 0015, 0022), Parvaneh does not specifically provide any teaching about non-visible ischemia prevention or detection of characteristics of oxygen depletion within the EMG signals including a signal power level of the EMG signals and a determination of whether the signal power level of the transformed EMG signals at a select frequency increase by more than a first threshold value from a baseline signal for the purpose of determining muscle ischemia in particular.
Cheatham (US 20170157431 A1) teaches a system utilizes a plurality of sensors, including EMG sensors (Paragraph 0109, 0119) to detect changes in the bioelectric signals of the muscle (Paragraphs 0118-0119) where these changes may be indicative of muscle activity, activation, spasms, and various indications of pain (Paragraphs 0107, 0112, 0114, 0118) in order to provide a treatment regimen (Paragraph 0145), wherein the treatment may be used to prevent development of pressure sores (Paragraph 0117, 0125). Cheatham additionally teaches, generally, that sensor signals may be analyzed for characteristics including signal power level (Paragraph 0146, 0218) and determining whether the signal power level of a sensor signal at a select frequency increases by more than a first threshold value (Paragraph 0218; Method 1200, Fig. 12; Paragraph 0146, 0218) from a baseline signal power (Paragraph 0221). However, Cheatham does not explicitly provide any teaching of detecting characteristics of oxygen depletion within the EMG signals using the signal power level and a determination of whether .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791